DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the above identified patent application filed on 03/18/2020.  Claims 21-36 are currently pending and being examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first set of fuel injector orifices and the second set of fuel injector orifices are located at a common axial position with respect to the swirler (claims 23 and 36) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not have support for the claimed limitation “the first set of fuel injector orifices and the second set of fuel injector orifices are located at a common axial position with respect to the swirler”.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the biased radial fuel distribution" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,739,003. 
Claims 24 and 29-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-28 of U.S. Patent No. 10,739,003. 
Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of U.S. Patent No. 10,739,003. 
Claims 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of U.S. Patent No. 10,739,003
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,508,811. 
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,508,811. 
For the rejections above, although the claims at issue are not identical, they are not patentably distinct from each other because the referencing US Patent fully encompass the subject matter of the instant application claims and therefor anticipate the claims of the instant application. Since the claims of the instant application are anticipated by the claims of the referencing US Patent, the claims of the instant application are not patentably distinct from the referencing US Patent. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22, 24 and 25 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Myers et al. (US 2007/0271927).

    PNG
    media_image1.png
    762
    736
    media_image1.png
    Greyscale

In regards to Independent Claim 21, and with particular reference to Figure 3 shown immediately above, Myers discloses an injector for a combustor of a gas turbine engine (title) comprising: a swirler; a fuel nozzle located within the swirler, the fuel nozzle comprising a multiple of fuel injector orifices, the multiple of fuel injector orifices comprises a first set of fuel injector orifices and a second set of fuel injector orifices in the fuel nozzle (functional recitation [***to provide a biased fuel distribution to fuel enrich a location with respect to an exit diameter of the swirler]; injection of fuel either via orifices 128 or 134 will enrich the air with fuel circumferentially and radially for the orifices are located all around the circumference of the fuel nozzle, injecting the fuel radially inward and outward and at different radial locations with respect of the swirler diameter); a first fuel manifold in communication with the first set of fuel injector orifices and a second fuel manifold in communication with the second set of fuel injector orifices; and a fuel divider valve (186 and/or 188) that selectively communicates a respective percentage of fuel flow to the first set of fuel injector orifices 128 and the second set of fuel injector orifices 134 to provide a selective flow split between the first set of fuel injector orifices and the second set of fuel injector orifices (par. 46 teaches valves 186 and 188 are used to provide fuel in the desired amounts to ports 128, 134; thus by selectively adjusting the opening/closing position of either or both valves, the fuel to each of the first and second fuel ports is selectively split).
Regarding the functional recitation "to provide a biased fuel distribution…..", it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 II. 
Regarding dependent Claim 22, Myers discloses wherein the second set of fuel injector orifices 134 are downstream of the first set of fuel injector orifices 128 with respect to the swirler to provide a biased radial fuel distribution to fuel enrich a radial location with respect to injection of fuel either via orifices 128 or 134 will enrich the air with fuel circumferentially and radially for the orifices are located all around the circumference of the fuel nozzle, injecting the fuel radially inward and outward and at different radial locations with respect of the swirler diameter).

In regards to Independent Claim 24, and with particular reference to Figure 3 shown immediately above, Myers discloses a method for injecting fuel into a combustor of a gas turbine engine (title), comprising: tailoring a fuel air distribution profile within a swirler with an injector comprising a first set of fuel injector orifices and a second set of fuel injector orifices; and selectively communicating a respective percentage of fuel flow through a fuel divider valve to the first set of fuel injector orifices and the second set of fuel injector orifices to provide a selective flow split between the first set of fuel injector orifices and the second set of fuel injector orifices (par. 46 teaches valves 186 and 188 are used to provide fuel in the desired amounts to ports 128, 134; thus by selectively adjusting the opening/closing position of either or both valves, the fuel to each of the first and second fuel ports is selectively split) to provide a biased fuel distribution to fuel enrich a location with respect to an exit diameter of the swirler (injection of fuel either via orifices 128 or 134 will enrich the air with fuel circumferentially and radially for the orifices are located all around the circumference of the fuel nozzle, injecting the fuel radially inward and outward and at different radial locations with respect of the swirler diameter).
Regarding dependent Claim 25, Myers discloses wherein the biased fuel distribution within the swirler provides a fuel enriched bias to fuel enrich an outer portion of the jet with injection of fuel either via orifices 128 or 134 will enrich the air with fuel circumferentially and radially for the orifices are located all around the circumference of the fuel nozzle, injecting the fuel radially inward and outward “outer portion” and at different radial locations with respect of the swirler diameter).


Claims 21-23, 24, 25 and 36 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Saito et al. (2014/0000264).
In regards to Independent Claim 21, and with particular reference to Figure 1, Saito discloses an injector for a combustor of a gas turbine engine (title) comprising: a swirler 130; a fuel nozzle 110 located within the swirler (fuel nozzles passes through the swirler 130, thus it places/located within the swirler), the fuel nozzle comprising a multiple of fuel injector orifices, the multiple of fuel injector orifices comprises a first set of fuel injector orifices 11-1 and a second set of fuel injector orifices 11-3 in the fuel nozzle (functional recitation [***to provide a biased fuel distribution to fuel enrich a location with respect to an exit diameter of the swirler]; injection of fuel via orifices 11-1 or 11-3 will enrich the air with fuel at different radial locations with respect of the swirler diameter); a first fuel manifold L21 in communication with the first set of fuel injector orifices and a second fuel manifold L23 in communication with the second set of fuel injector orifices; and a fuel divider valve (V21 and/or V23) that selectively communicates a respective percentage of fuel flow to the first set of fuel injector orifices 11-1 and the second set of fuel injector orifices 11-3 to provide a selective flow split between the first set of fuel injector orifices and the second set of fuel injector orifices (valves V21 and V23 are used to provide fuel in the desired amounts to ports 11-1, 11-3; thus by selectively adjusting the opening/closing position of either or both valves, the fuel to each of the first and second fuel ports is selectively split).
Regarding the functional recitation "to provide a biased fuel distribution…..", it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 II. 
Regarding dependent Claim 22, Saito discloses wherein the second set of fuel injector orifices 134 are downstream of the first set of fuel injector orifices 128 with respect to the swirler to provide a biased radial fuel distribution to fuel enrich a radial location with respect to an exit diameter of the swirler (injection of fuel via orifices 11-1 or 11-3 will enrich the air with fuel at different radial locations with respect of the swirler diameter).
Regarding dependent Claim 23, Saito discloses wherein the first set of fuel injector orifices 11-1 and the second set of fuel injector orifices 11-3 are located at a common axial position with respect to the swirler, as shown in figure 1 both fuel orifices are at the same axial location within the swirler.

In regards to Independent Claim 24, and with particular reference to Figure 1, Saito discloses a method for injecting fuel into a combustor of a gas turbine engine (title), comprising: tailoring a fuel air distribution profile within a swirler 130 with an injector 110 comprising a first valves V21 and V23 are used to provide fuel in the desired amounts to ports 11-1, 11-3; thus by selectively adjusting the opening/closing position of either or both valves, the fuel to each of the first and second fuel ports is selectively split) to provide a biased fuel distribution to fuel enrich a location with respect to an exit diameter of the swirler (injection of fuel via orifices 11-1 or 11-3 will enrich the air with fuel at different radial locations with respect of the swirler diameter).
Regarding dependent Claim 25, Saito discloses wherein the biased fuel distribution within the swirler provides a fuel enriched bias to fuel enrich an outer portion of the jet with respect to an exit diameter of the swirler (injection of fuel via orifices 11-1 or 11-3 will enrich the air with fuel at different radial locations (orifices 11-1 radially outward from orifices 11-3) with respect of the swirler diameter).
Regarding dependent Claim 36, Saito discloses wherein the first set of fuel injector orifices 11-1 and the second set of fuel injector orifices 11-3 are located at a common axial position with respect to the swirler, as shown in figure 1 both fuel orifices are at the same axial location within the swirler.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William H Rodriguez/Primary Examiner, Art Unit 3741